           Case 2:16-cr-00100-GMN-DJA Document 433 Filed 04/12/21 Page 1 of 3




 1   Lance J. Hendron
     Nevada State Bar No. 11151
 2   HENDRON LAW GROUP, LLC
     625 S. Eighth Street
 3   Las Vegas, Nevada 89101
     Office: (702) 710-5555
 4   Fax: (702) 387-0034
     Email: lance@hlg.vegas
 5
     Local Counsel
 6
     Brandon Sample
 7   Vermont Bar No. 5573
     Brandon Sample PLC
 8   P.O. Box 250
     Rutland, Vermont 05702
 9   Phone: (802) 444-4357
     Email: brandon@brandonsample.com
10
     Counsel Pro Hac Vice
11   For the F.A.J.R. Magic Trust & Jan Rouven Fuechtener

12
                           UNITED STATES DISTRICT COURT
13                              DISTRICT OF NEVADA

14    UNITED STATES OF AMERICA                  Case No. 2:16-cr-00100-GMN-CWH

15                                 Plaintiff,
                                                MOTION TO WITHDRAW
16                                              ATTORNEY APPEARANCE
      v.
17
      JAN ROUVEN FUECHTENER,
18
                                   Defendant.
19
            Intervenor F.A.J.R. Magic Trust (“Magic Trust”) and Defendant Jan Rouven
20
     Fuechtener”), by and through the undersigned counsel, respectfully move to
21
     withdraw the appearance of attorney Zachary Newland in this matter.
22
                     MEMORANDUM OF POINTS AND AUTHORITIES
23

     Motion to Withdraw Attorney                                           Page 1 of 3
          Case 2:16-cr-00100-GMN-DJA Document 433 Filed 04/12/21 Page 2 of 3




 1         Mr. Newland was previously an associate of Brandon Sample PLC. Mr.

 2   Fuechtener chose to continue with representation by Mr. Brandon Sample of Brandon

 3   Sample PLC after Mr. Newland’s departure from the Firm. Because Mr. Newland’s

 4   representation of Mr. Fuechtener has ended, the Court should withdraw Mr.

 5   Newland’s appearance in this matter.

 6                                          Respectfully submitted,

 7                                          /s/ Lance J. Hendron
                                            Lance J. Hendron
 8                                          Nevada State Bar No. 11151
                                            HENDRON LAW GROUP, LLC
 9                                          625 S. Eighth Street
                                            Las Vegas, Nevada 89101
10                                          Office: (702) 710-5555
                                            Fax: (702) 387-0034
11                                          Email: lance@hlg.vegas

12                                          Local Counsel for the
                                            F.A.J.R. Magic Trust & Jan Fuechtener
13

14                                          /s/ Brandon Sample
                                            Brandon Sample
15                                          Brandon Sample PLC
                                            P.O. Box 250
16                                          Rutland, Vermont 05702
                                            Phone: (802) 444-4357
17                                          Email: brandon@brandonsample.com
                                            Vermont Bar No. 5573
18                                          https://brandonsample.com

19                                          Counsel Pro Hac Vice for the
                                            F.A.J.R. Magic Trust & Jan Fuechtener
20

21

22

23

     Motion to Withdraw Attorney                                          Page 2 of 3
          Case 2:16-cr-00100-GMN-DJA Document 433 Filed 04/12/21 Page 3 of 3




 1                             CERTIFICATE OF SERVICE

 2         I hereby certify that a true and correct copy of the foregoing was served this

 3   12th day of April, 2021, via CM/ECF on all counsel of record.

 4

 5                                          /s/ Brandon Sample
                                            Brandon Sample
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     Motion to Withdraw Attorney                                             Page 3 of 3
